Gilchrist, O. J.
The question presented here is simply whether the case made by the petition is one upon which the plaintiff is entitled to relief, or whether, at this stage, the defendant is entitled to have the same dismissed.
The power' and jurisdiction of this court extend to the “ general superintendence of all courts of inferior jurisdiction, for the prevention and correction of errors and abuses, where the laws have not expressly provided a remedy.” Rev. Stat., eh. 171, sec. 4.
The present case is clearly one for which no remedy exists by any formal writ, and for which it may be said that no express remedy is provided by law; and we cannot say that it is not one of error and abuse, requiring the interposition of the extraordinary powers of this court for its remedy, and that, upon the exhibition of evidence of all the facts connected with the case stated, there may not appear some ground upon which the petitioner may be entitled to relief. The petition ought not, therefore, to be dismissed, but to stand till the coming in of such proofs as the parties may be advised to take.

Motion to dismiss denied.